               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        WESTERN DIVISION
FODE LAYE KOUROUMA                                       PETITIONER
v.                       CIVIL ACTION NO. 5:19-cv-68-DCB-MTP
WARDEN OF ADAMS COUNTY C.C.                              RESPONDENT
            ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 34], to which no

objections have been filed. Magistrate Judge Parker recommends

that Fode Laye Kourouma’s Petition for Writ of Habeas Corpus [1]

be dismissed and the Warden of Adams County C.C.’s Motion to

Dismiss for Mootness [32] be granted. Magistrate Parker found

that the Petition for Writ of Habeas Corpus is moot because the

Petitioner was removed to Liberia on December 10, 2019. Having

carefully reviewed the same, the Court finds the Report and

Recommendation to be well taken.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 34] is

ADOPTED as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss for Mootness [ECF No. 32] is GRANTED and the



                                   1
Petitioner’s Petition for Writ of Habeas Corpus [ECF No. 1] is

DISMISSED with prejudice.

SO ORDERED this the 9th day of March, 2020.

                                    _/s/ David Bramlette_________
                                     UNITED STATES DISTRICT JUDGE




                                2
